


EXHIBIT 10.6






FEDERAL HOME LOAN BANK OF SAN FRANCISCO


RESOLUTION


December 14, 2011




RESOLVED, that the Board of Directors of the Federal Home Loan Bank of
San Francisco hereby approves the 2012 Board of Directors Compensation and
Expense Reimbursement Policy attached as Exhibit A.




I certify that this is a true and correct copy of a resolution adopted by the
Board of Directors of the Federal Home Loan Bank of San Francisco at its meeting
on December 14, 2011.
 
/s/ Suzanne Titus-Johnson
Suzanne Titus-Johnson, Senior Vice President and
General Counsel-Corporate Secretary









--------------------------------------------------------------------------------




Exhibit A


FEDERAL HOME LOAN BANK OF SAN FRANCISCO


Board of Directors
Compensation and Expense Reimbursement Policy
2012




The Board of Directors of the Federal Home Loan Bank of San Francisco hereby
establishes the following Compensation and Expense Reimbursement Policy for
2012.


Compensation


To provide the Directors with reasonable compensation for the performance of
their duties as members of the Board of Directors and the amount of time spent
on official Bank business, the Bank will pay service and meeting fees to each
member of the Board of Directors in accordance with the applicable position held
by the Director as set forth below.
Position
Maximum Annual
Service Fee


 
Maximum Annual
Meeting Fees


 
Total Maximum
Annual Compensation


Chairman
$
53,000


 
$
42,000


 
$
95,000


Vice Chairman
$
48,000


 
$
42,000


 
$
90,000


Committee Chair
$
43,000


 
$
42,000


 
$
85,000


Directors on Audit Committee
$
33,000


 
$
42,000


 
$
75,000


Other Directors
$
28,000


 
$
42,000


 
$
70,000





Service fees for the above positions will be paid for continuous service as a
Bank director.


The annual service fee will be pro-rated and paid with the meeting fee, if
applicable, at the conclusion of each two-month service period on the Board of
Directors (i.e., month-end February, April, June, August, October and December).
If a director holds more than one position on the Board, during any applicable
payment period, the director's service fee for that period will be calculated
based on the position that pays the highest service fee, and will be pro-rated
for the number of days the director held that position during the applicable
payment period. Any member of the Board of Directors who joins or leaves the
Board between service fee payments will receive a pro rata service fee for the
number of days the director was on the Board during the service period.
Additionally, each director will receive a meeting fee of $8,400 for attending
any portion of five of the six regularly scheduled two-day Board meetings.


A Board member may receive a meeting fee for participation in one
regularly-scheduled Board meeting by telephone.


No other fee will be paid for participation in meetings of the Board or
committees by telephone or participation in other Bank or Federal Home Loan Bank
System activities.


The President of the Bank is authorized to interpret this Policy, as necessary,
according to applicable statutory, regulatory and policy limits.



1

--------------------------------------------------------------------------------




Expense Reimbursement


The Bank will reimburse Directors for necessary and reasonable travel,
subsistence and other related expenses incurred in connection with the
performance of their official duties, which may include participation in
meetings or activities for which no fee is paid.


For expense reimbursement purposes, Directors' “official duties” include:


1)
Meetings of the Board and Board committees

2)
Meetings requested by the Federal Housing Finance Agency and Federal Home Loan
Bank System committees

3)
Meetings of the Council of Federal Home Loan Banks and its committees

4)
Meetings of the Bank's Affordable Housing Advisory Council

5)
Events attended on behalf of the Bank when requested by the President in
consultation with the Chairman

6)
Other events attended on behalf of the Bank with the prior approval of the
EEO-Personnel-Compensation Committee of the Board

7)
Director education events attended with the prior approval of the Chairman.



Each Director is responsible for making his or her own travel arrangements to
attend meetings and other events for which expenses may be reimbursed.


Expenses reimbursable for Directors are the same as the expenses reimbursable
for senior officers under the Bank's Reimbursement and Travel Expense Policy,
except that Directors may not be reimbursed for gift or entertainment expenses.


To be reimbursed for allowable expenses, a Director must complete a statement
itemizing the expenses within 30 days of completion of any covered trip or
activity. The statement, prepared on the Director's letterhead, must be
submitted to the Bank's Assistant Corporate Secretary and must include the
following information:


1)
Meeting(s) or event(s) attended, with dates and locations

2)
Itemization of reimbursable expenses, with supporting receipts for any expense
exceeding $50.00

3)
Ticket receipt or e-ticket confirmation for airline travel

4)
To whom reimbursement should be made payable.



Records


The Bank will maintain records of (i) Directors' attendance at meetings of the
Board and Board committees; (ii) total compensation paid; and (iii) expenses
reimbursed.



2